AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 1:19MJ al % -1

Priority Mail parcel bearing mailing label with tracking
number 9505 5105 9477 9169 1743 58, located at 3701
W. Wendover Avenue, Greensboro, NC 27495

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

COO EO eee ee de octa’{abel with tracking number 9505 5105 9477 9169 1743 58, located at 3701 W.
Wendover Avenue, Greensboro, NC 27495

located in the Middle —_—CODistrict of North Carolina , there is now concealed (identify the
person or describe the property to be seized):

 

United States Currency

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
# property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 846 Conspiracy to violate Title 21 of the United States Code
21 USC 841, 843(b) Distribution and Possession with Intent to Distribute a Controlled Substance; Use

of a Communication Facility to Facilitate Distribution of a Controlled Substance

The application is based on these facts:

See attached affidavit

Continued on the attached sheet.
C1 Delayed notice of days (give exact ending date if more than 30 days: ___ ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

| Applicant's signature.

_ Angela D. Pollard, US Postal Inspector

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

Date: June’ / 2019 as ;
Judge 's signature

City and state: Greensboro, North Carolina : L. Patrick Auld, U. S. Magistrate Judge

 

 

Printed name and title

Case 1:19-mj-00208-| PA Document 1 Filed 06/20/19 Paaqe 1 of 11
APFIDAVIT

The undersigned, being duly sworn, deposes and states:

1. I am a United States Postal Inspector and have been so employed
since 1999. I completed a fourteen week basic training course at the United
States Postal Inspection Service Training Academy in Potomac, Maryland. I
have received specialized training in Interview and Interrogations, Mail Theft
Investigations, Prohibited Mailings Narcotics, Property and Evidence
Handling Procedures, Workplace Violence Prevention, Field Legal Training
and Confidential Informant Training. Prior to starting the Postal Inspection
Service Training Academy, I was a Law Enforcement Officer in the City of
Fayetteville, North Carolina from 1989-1999. While employed: for the City of
Fayetteville, I received specialized training in Homicide Investigations,
Narcotics Investigations, Sexual Assault Investigations, Field Training Officer
Training, in addition to numerous other trainings. I am currently assigned to
the Mail Fraud Team in Greensboro, North Carolina, Charlotte Division,
which 1s responsible for investigations of violations involving the United States
Mail, including use of the U. S. Mails to transmit controlled substances, in
violation of Title 21, United States Code, Sections 841{a), 843(b) and 846.

2. On J une 18, 2019, a Priority Mail pareel bearing tracking number
9505 5105 9477 9169 17438 58 (hereafter, “the Suspect Parcel”) entered into the
mail stream in Advance, North Carolina 27006. The Suspect Parcel was

1

Case 1:19-mj-00208-| PA Document 1 Filed 06/20/19 Paagne ? of 11
addressed to “Bo Triplett, 1200 S. Grande Ave, Apt. 266, Los Angeles, CA
90015.” |

3. On June 18, 2019, Postal Inspectors conducting parcel interdiction
deemed the Suspect Parcel as suspicious in nature. The Suspect Parcel was
going to a source state commonly known for receiving the proceeds of narcotics
transactions and had a handwritten label in black ink.

A, The Suspect Parcel is described as follows:

a) Addressed to: “Bo Triplett, 1200 S. Grande Ave, Apt. 266,
Los Angeles, CA 90015” oe

b) From: “Triplett, 278 Orrell Trail, Advance, NC 277006”

c) Size: approximately 14.125” K 12” X 3.5”

d) Weight: approximately 2 pounds 3 ounces

e) Postage affixed: $14.35

f) Physical description: a White “Priority Mail” box, bearing

tracking number 9505 5105 9477 9169 1743 58.

5. On June 18, 2019, investigators attempted to verify the
information provided on the Priority Mail label for the Suspect Parcel by using
law enforcement databases. The Inspections Service was able to determine
that the name for the sender (Triplett) of the Suspect Parcel is not associated
with the address on the label for 278 Orrell Trail, Advance, North Carolina
27006. The recipient’s address (1200 South Grande Avenue Apartment 266,

2

Case 1:19-mj-00208-| PA Document 1 Filed 06/20/19 Page 3 of 11
Los Angeles, California 90015) for the Suspect Parcel is a valid address; and
the name (Bo Triplett) is associated with the recipient’s address for the Suspect
Parcel.

6. I am aware, through my training and experience, that people who
utilize the U.S. Mail to distribute controlled substances and/or monetary
payments related thereto commonly use fictitious names and addresses in an
attempt to avoid detection by law enforcement agencies. I am also aware,
through training and experience that.California is a source state for the
distribution of narcotics and the receiving of the narcotic proceeds. I am also
aware North Carolina is a known destination for controlled substance through
the U.S. Mail and known for using the U. 8. Mail for returning U.S: Currency
to the initial sender to complete sales of narcotics.

7. I am aware, also through training and experience, that people
often use the U.S. Mail, specifically Express, Priority Mail Express and Priority
Mail, for the delivery. of controlled substances for various reasons, some of
which are listed below:

a) Items sent via Express, Priority Mail Express and Priority
Mail are considered to be First-Class Mail. Therefore, these

items cannot be examined without a federal search warrant.

Case 1:19-mj-00208-| PA Document 1 Filed 06/20/19 Pange 4 of 11
_d) Express, Priority Mail Express and Priority Mail are
generally expected to be delivered in one to three days. This
assures the sender of expedited delivery.

Cc) Various dispatch times (times which a mailed item is”
transported to the next destination) are available to
customers upon request and provides the sender an
opportunity to have some control as to the arrival of the
mailed item.

d) Individuals desiring to either send or receive controlled
substances and payments for these substances through the
U.S. Mail can do so without having to provide identification.
This reduces the possibility of revealing their true identity.

e) Individuals use the U.S. Mail to send payment, often large
sums of currency, for the controlled substances they have
purchased. It is common for the currency to come into
contact with the narcotics during drug transactions. It is
further common for the currency to pick up the odor of
narcotics when they come into contact. The narcotic odor in
currency typically dissipates after approximately one week.

8. On June 18, 2019, Drug K-9 Detective Adam J. Smith of the
Greensboro Police Department, assigned to the Vice Narcotics Division, was

4

Case 1:19-mj-00208-L PA Document 1. Filed 06/20/19 Pane 5 of 11
contacted regarding the Suspect Parcel. Detective Smith and drug detecting
K-9 Hacksaw (hereafter, “Hacksaw”) responded to the Greensboro Processing
and Distribution Center in the Middle District of North Carolina,

9. The Suspect Parcel was placed in a lineup with four other parcels
at the Greensboro Processing and Distribution Center, none of which contained
a controlled substance. Hacksaw walked among the parcels. Hacksaw alerted
only to the Suspect Parcel by sitting and staring at the Suspect Parcel, which
was Hacksaw’s signal to indicate the scent of a controlled substance. The
examination took place at 7:59 p.m. on June 18, 2019.

10. Detective Adam Smith has been a sworn law enforcement officer
for the past ten years with the Greensboro Police Department, having
completed Basic Law Enforcement Training (BLET) in February 2009.
Detective Smith is currently assigned as an Investigative Interdiction
Detective on the Vice Squad in the Vice & Narcotics Division of the Greensboro
Police Department and has worked narcotics investigations, specifically, since
April 2011. In October 2018, Detective Smith was selected to be a Narcotics
Detection Dog Handler and was assigned K-9 Hacksaw, a seven-year-old Black
Labrador Retriever. |

11. In addition to BLET, Detective Smith has attended Basic Narcotics
Investigators course, Airport Narcotics Investigations, Introduction to
Conspiracy Investigations, Highway and Rural Drug Investigations, Advanced

5

Case 1:19-mj-00208-| PA Document 1 Filed 06/20/19 Page 6 of 11
Criminal Interdiction, Advanced Roadside Interdiction, Basic K-9/Detector
Dog Training, High Risk Apprehensions, Bus Interdiction, Parcel Interdiction,
Train Interdiction, and has attended numerous other seminars. . Detective
Smith has been certified through the U.S. Drug Enforcement Administration's
Operation J ETWAY Training program to conduct all manner of Interdiction
Investigations and has completed well over 300 hours of training with the
majority of the training focusing on illegal narcotics throughout his career.

12. In addition to his current assignment, Detective Smith has served
the department as a Patrol Officer, Police Training Officer, and as a street-
level drug officer. Detective Smith isa member of the International Narcotics
Interdiction Association (INIA), and the International Police Working Dog
Association. 7

13. Detective Smith has conducted and assisted in numerous narcotics
investigations leading to the arrest and conviction of narcotics traffickers in
the State of North Carolina, 18t Prosecutorial District and the United States
Federal Court of the Middle District of North Carolina.

14. In 2012, Hacksaw was purchased from Green Collar Kennels, in
Greensboro, N.C., by the Greensboro Police Department. After undergoing
several tests as to his suitability as a police work dog, Hacksaw was accepted
by the Canine Division and began training in 2012. Hacksaw worked with
Officer Steven B. Wood of the Greensboro Police Department Highway

6 ‘

Case 1:19-mj-00208-| PA Document 1 Filed 06/20/19 Pane 7 of 11
Interdiction Team from -2012-2014. Officer Wood has since retired and the K-
9 records cannot be located. Hacksaw remained out of service until November
of 2018, when Detective Smith began training with Hacksaw.

15. Hacksaw and Detective Smith have together completed 200 hours
of basic canine detection training with Corporal Dwayne Diaz, a canine
handler and trainer who has multiple years of experience in the Canine
Division of the Greensboro Police Department.

16. Hacksaw has demonstrated that he can reliably use his olfactory
senses to locate the odor of controlled substances, which include heroin,
cocaine, crack cocaine, marijuana, hashish, methamphetamine, and ecstasy.
After successful completion of this training, Hacksaw entered into service with
the Greensboro Police Department, Vice & Narcotics Division as a narcotics
detection K-9 in December 2018.

17. In training with the Greensboro Police Department, Hacksaw was
“imprinted” to detect the odor of cocaine, crack cocaine, marijuana, hash,
methamphetamine, heroin, and ecstasy. At the beginning of training, the
officers placed all seven substances in a hidden box, and Hacksaw was
rewarded with a toy when he correctly alerted. Then, the officers removed one
substance at a time, and repeated the testing, until Hacksaw could detect the

presence of any of the substances individually.

~

Case 1:19-mj-00208-| PA Document 1. Filed 06/20/19 Pane 8 of 11
18. On December 7, 2018, Detective Smith took Hacksaw to
Fayetteville, North Carolina, to undergo testing by the International Police
Working Dog Association. Joseph Salisbury, of the Cumberland County
Sheriff's Office, administered the tests. Hacksaw underwent three tests. The
first was an open air field test where narcotic substances were hidden in four
locations in a field or a parking lot. Hacksaw successfully found the four hidden
locations of controlled substances. The second test was of an interior room.
Hacksaw had to search several locations of a warehouse, and alert to the
presence of controlled substances. Hacksaw successfully alerted to the four
areas that had controlled substances. The third test involved vehicles.
Hacksaw had to search nine vehicles. One of the vehicles had no drugs and was
blank. Hacksaw successfully alerted to the eight vehicles that had controlled
substances, and successfully did not alert on the one vehicle that was blank.
Based on his one hundred percent successful rate of testing, Hacksaw received
certification from the International Police Working Dog Association. This
certification is valid for 15 months from the date of issuance.

19. Detective Smith has successfully demonstrated the ability to
properly deploy Hacksaw and locate hidden narcotics. Hacksaw has
successfully detected narcotics that have been concealed in locations including

the following: sealed packages, residential homes and outbuildings,

Case 1:19-mj-00208-| PA Document 1 Filed 06/20/19 Pange 9 of 11
automobiles, tractor-trailers, luggage, electrical components and appliances,
in the ground, and elsewhere.

20. On December 7, 2018, the K-9 detection team of Hacksaw and
Detective Smith was certified as a K-9 detection team. On May 14, 2019, the
K-9 Detection team of Hacksaw and Detective Smith was re-certified in
Fayetteville, North Carolina. From December 7, 2018, until May 15, 2019,
Hacksaw and Detective Smith have located and seized no less than 162 pounds
of marijuana, 4.4. pounds of cocaine, 6 pounds of heroin, 4.4 pounds of
methamphetamine and $61,344.00 in United States Currency (as of usage
report dated May 15, 2019).

21. Based on the above facts, I have probable cause to believe that the
Suspect Parcel contains United States Currency used in recent drug
transactions, in violation of Title 21, United States Code, Sections 841(a) and

848 (b), and is also related to the conspiracy to commit a drug trafficking

Case 1:19-mj-00208-LPA Document 1 Filed 06/20/19 Pane 10 of 11
offense under Title 21, United States Code, Section 846. As such, I respectfully

request that a Search Warrant be issued for the Suspect Parcel.

Peet Pollard

U.S. Postal Inspector
Sworn to and subscribed before me the / 0) day of June, 2019.
(dt
The Honorable L. Patrick Auld
United States Magistrate Judge

10

Case 1:19-mj-00208-LPA Document 1 Filed 06/20/19 Pane 11 of 11
